UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ABEL MALDONADO,
Petitioner,

v.
                                                                     No. 96-2386
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A70-509-577)

Submitted: January 13, 1998

Decided: January 28, 1998

Before HALL and MURNAGHAN, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Donald L. Schlemmer, Washington, D.C., for Petitioner. Frank W.
Hunger, Assistant Attorney General, Civil Division, Karen Fletcher
Torstenson, Assistant Director, Francesco Isgro, Senior Litigation
Counsel, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Abel Maldonado petitions for review of an order of the Board of
Immigration Appeals ["Board"] denying his applications for asylum
and withholding of deportation, but granting voluntary departure.
Because substantial evidence supports the Board's decision, we
affirm.

Maldonado, a native and citizen of Honduras, entered the United
States without inspection. Subsequently, he filed a request for asylum,
which the Immigration and Naturalization Service denied. In a hear-
ing before an Immigration Judge, Maldonado conceded his deporta-
bility. The Immigration Judge found that there were inconsistencies
between Maldonado's first asylum application, his second asylum
application, and his testimony, and therefore concluded that Mal-
donado was not credible. Further, the Immigration Judge stated that,
even assuming that Maldonado was credible, he failed to establish
that he had a well-founded fear of persecution based on one of the
statutory grounds. Accordingly, the Immigration Judge denied Mal-
donado's petitions for asylum and withholding of deportation but
granted his application for voluntary departure. On appeal, the Board
reviewed the claims and then dismissed the appeal. Maldonado timely
petitions this court for review of the Board's order.

A refugee qualifies for asylum if he is unable or unwilling to return
to the country of his nationality "because of persecution or a well-
founded fear of persecution on account of race, religion, nationality,
membership in a particular social group, or political opinion." 8
U.S.C.A. § 1101(a)(42)(A) (West Supp. 1997). The well-founded fear
standard contains both a subjective and an objective component. See
INS v. Cardoza-Fonseca, 480 U.S. 421, 430-32 (1987). The subjec-
tive element requires a genuine fear on the part of the alien. See
Figeroa v. INS, 886 F.2d 76, 79 (4th Cir. 1989). The objective com-

                    2
ponent requires credible, specific, direct evidence supporting a rea-
sonable fear that the alien faces persecution. See Huaman-Cornelio v.
Board of Immigration Appeals, 979 F.2d 995, 999 (4th Cir. 1992).

A trier of fact's credibility findings made in a deportation proceed-
ing must be supported by substantial evidence. See Figeroa, 886 F.2d
at 78. We must uphold the Board's decision if it is supported by sub-
stantial evidence from the record as a whole. See Huaman-Cornelio,
979 F.2d at 999. The reviewing court can reverse the Board only if
the evidence "was so compelling that no reasonable factfinder could
fail to find the requisite fear of persecution." Id. (quoting INS v. Elias-
Zacarias, 502 U.S. 478, 481 (1992)).

We conclude that substantial evidence supports the Board's finding
that Maldonado was not credible and furthermore that he failed to
show that he was persecuted or has a well-founded fear or clear prob-
ability of future persecution on account of the statutory grounds.
There were numerous inconsistencies between Maldonado's testi-
mony and his applications for asylum. In his first application, Mal-
donado stated that he fled Honduras because of new groups who were
taking over the Valle area and pressuring him to join. He stated that
neither he nor his family had ever belonged to any organization in
Honduras or had been mistreated or harmed by authorities. In his sec-
ond application, however, Maldonado stated that he left Honduras
because of his involvement in political and student organizations to
which the guerillas were opposed and that the guerillas visited his
home and threatened him with death if he did not join them. Further,
he testified that he fears that if he returns to Honduras he would not
be able to work, study, or express his political views because of his
political affiliations. Given the inconsistencies, substantial evidence
supports the Board's finding that Maldonado was not credible. See
Matter of Ho, 19 I. & N. Dec. 582, 591 (B.I.A. 1988).

Next, we find that substantial evidence supports the Board's con-
clusion that based upon Maldonado's lack of corroboration coupled
with his lack of credibility, he failed to meet his burden of proving
that he has a well-founded fear of persecution. Because Maldonado
failed to present credible testimony demonstrating a genuine fear of
persecution, he failed to meet the subjective component of the well-
founded fear standard. See Huaman-Cornelio, 979 F.2d at 999. There-

                     3
fore, Maldonado failed to establish eligibility for asylum. Accord-
ingly, we find that substantial evidence supports the Board's decision
denying asylum.

Because Maldonado fails to meet the less stringent burden of proof
for asylum, it is not necessary for us to decide whether he is eligible
for withholding of deportation under 8 U.S.C.A.§ 1253(h) (West
Supp. 1997). See Rivera-Cruz v. INS, 948 F.2d 962, 969 (5th Cir.
1991). We affirm the Board's ruling denying Maldonado's applica-
tions for asylum and withholding of deportation. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

AFFIRMED

                    4